DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
The “Polyolefin Resin” Limitation of Claim 1
Claim 1 recites that the thermoplastic resin composition “further contains a polyolefin resin.”  The claim also recites that the “thermoplastic resin” component of the thermoplastic resin composition comprises a “polyethylene resin.”  Polyethylene is a type of polyolefin.  However, it is clear from the claim language that the “polyolefin resin” limitation of claim 1 is distinct from the “polyethylene resin” limitation of claim 1.  Accordingly, claim 1 requires two separate polyolefins, one of which is polyethylene.
Additionally, dependent claim 2, which depends from claim 1, specifies that the “thermoplastic resin” component of the thermoplastic resin composition comprises a polyethylene resin grafted with an unsaturated carboxylic acid or anhydride.  This grafted polyethylene resin is also a polyolefin resin.  However, it is clear from the claim language that the “polyolefin resin” of claim 1 is distinct from grafted polyethylene resin of claim 2.  Accordingly, claim 2 requires three separate polyolefins, one of which is polyethylene and another of which is a grafted polyethylene. 
The examiner’s interpretation of the “polyolefin resin” limitation of claim 1 is consistent with the specification because the specification states at ¶ 54 that “[t]he polyolefin resin which is the base resin may be used singly, or two or more of the polyolefin resins of which is the base resin may be used in combination.”  This language provides written description support for the newly added limitation.
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 6, 8, and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 3,962,157 (“Nakano”) in view of EP0822223 (“Siano”).
Considering Claims 1 and 8: Nakano teaches a composition prepared by kneading a polyolefin, a peroxide, and wood powder at 170 to 190 °C and extruding the mixture.  (Nakano, col 4, lines 30-37).  Nakano teaches an example where the polyolefin is polyethylene.  (Id. col 5, Table 1, second row).  The polyethylene of Nakano reads on the thermoplastic resin of claim 1.  The wood powder of Nakano reads on the cellulose of claim 1.  Nakano teaches that it is suitable to use a variety of peroxides.  (Id. col 2, lines 37-40).
	Nakano teaches that the composition is shaped by extrusion molding or injection molding.  (Id. col 4, lines 15-21).
Nakano does not appear to teach an example where 5 to 70 parts of the wood powder (i.e., cellulose) is used based on 100 parts of the polyolefin.  However, Nakano teaches generally that it is suitable to prepare a composition containing 40 to 80 percent of the polyolefin and 20 to 60 percent of porous filler (i.e., wood powder).  (Id. col 2, lines 26-30; col 3, lines 7-12).  The amounts of polyolefin and wood powder taught by Nakano overlap with the claimed range.  In the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see MPEP § 2144.05(I).  Nakano is analogous art because it is directed to the same field of endeavor as the claimed invention, namely cellulose-filled polyolefin materials.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the portion of the ranges taught by Nakano that overlaps with the claimed range, and the motivation to have done so would have been, as Nakano suggests, that the overlapping portion is a suitable range for the amount of cellulose filler relative to the amount of polyolefin.  (Nakano, col 2, lines 26-30; col 3, lines 7-12).
Nakano does not teach that the peroxide is one of the peroxides recited by claim 1.  However, Siano teaches an example of a reinforced polyolefin composition prepared by blending polypropylene, wood flour, dicumylperoxide, and maleic anhydride.  (Siano; Abstract, page 14, Example 1).  The dicumylperoxide of Siano reads on the dicumyl peroxide of claim 1.  Siano is analogous art because it is directed to the same field of endeavor as the claimed invention, namely cellulose-filled polyolefin materials.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the dicumyl peroxide of Siano as the peroxide in the composition of Nakano and the motivation to have done so would have been, as Siano suggests, that this radical initiator functions “to improve the rheological characteristics” of the polyolefin.  (Id. page 3, lines 48-57).
Nakano does not teach an example composition that contains an additional polyolefin resin having a melt flow rate of 0.01 to 400 g/10 min.  However, Nakano teaches, generally, that it is suitable to use mixtures of polyolefins, including “mixtures of polypropylene . . . and a polymeric material compatible therewith.”  (Nakano, col 2, lines 14-26).  One of ordinary skill would reasonably understand the polyethylene of the Nakano’s example composition to be substantially compatible with the polypropylene of Nakano because both are polyolefins having similar properties.  In selecting the melt flow rate of a polypropylene to include with the polyethylene in the composition of Nakano, one of ordinary skill would have been motivated to look to polypropylenes known to be compatible with wood powder/flour.   Siano teaches that such polypropylenes may have a melt flow index (i.e., melt flow rate) of 0.1 to 30 g/10 min.  (Siano, page 3, lines 29-31).  This range falls with the range of claim 1.  Accordingly, the examiner finds that one of ordinary skill in the art would have been motivated to add a polypropylene (i.e., a polyolefin resin) having a melt flow rate within the claimed range to the example polyethylene composition of Nakano, and the motivation to have done so would have been that Nakano teaches “mixtures of polypropylene” and compatible materials (col 2, lines 23-26) and that Siano teaches that polypropylenes having melt flow indexes within the claimed range are suitable for use in making polyolefin composites reinforced with wood flour (Siano, page 3, lines 29-31).
Nakano is silent as to the tensile strength of a molded body formed from the composition under the standard recited by claim 1.  However, the references teach a composition containing the claimed components in the claimed amounts prepared by a substantially similar process.  According to the original disclosure, a compound having the claimed components in the claimed amounts exhibits the tensile strength property of claim 1.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. the tensile strength of claim 1 measured under the standard recited by claim 1, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Considering Claims 2 and 6: Nakano teaches examples where the composition subject to melting and kneading at high temperature includes maleic anhydride.  (Nakano, col 7, Table 2, rows 2-4).  One of ordinary skill in the art would reasonably expect that heating a polyolefin, maleic anhydride, and a peroxide (i.e., a radical generating agent), would give rise to some amount of polyolefin grafted with the maleic anhydride.
Considering Claim 5: Nakano teaches an example where 49.9 parts of the polyethylene is used with 0.1 parts of the peroxide.  (Nakano, col 5, Table 1, second row).  This amount of benzoyl peroxide corresponds to about 0.2 parts peroxide per 100 parts of polyolefin.  This amount falls within the range of claim 5.
Considering Claim 13: Nakano teaches that the composition is shaped into “plates” that are 3 mm thick.  (Nakano, col 4, lines 30-36).  The plates of Nakano read on the film of claim 13.
Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 3,962,157 (“Nakano”) and EP0822223 (“Siano”), as applied to claim 1, and further in view of US 2007/0208110 (“Sigworth”).
Considering Claim 7: The teachings of Nakano and Siano are discussed above with respect to the obviousness rejection of claim 1.
	Nakano further teaches examples of compositions prepared from only the polyolefin, the wood powder, and the peroxide (i.e., compositions not prepared in the presence of maleic acid or another monomer).  (Nakano col 5, Table 1, second row; col 7, Table 2, first row).
	Nakano does not appear to teach an example of a composition prepared with both the modified polyolefin and the unmodified polyolefin of claim 7.  However, Sigworth teaches polyolefins functionalized with maleic anhydride that are “effective in improving mechanical strength properties, creep resistance, and water adsorption resistance of natural fiber-filled polyolefin composites.”  (Sigworth, ¶¶ 0006-0007, 0023).  Sigworth teaches that the functionalized polyolefin may be a functionalized polyethylene.  (Id. ¶ 0038).  Sigworth is analogous art because it is directed to the same field of endeavor as the claimed invention, namely cellulose-filled polyolefin materials.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the polyolefin functionalized with maleic anhydride of Sigworth to the composition of Nakano containing the unmodified polyolefin, and the motivation to have done so would have been, as Sigworth suggests, that polyolefins functionalized with maleic anhydride are “effective in improving mechanical strength properties, creep resistance, and water adsorption resistance of natural fiber-filled polyolefin composites.”  (Id. ¶ 0023).
Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 3,962,157 (“Nakano”) in view of EP0822223 (“Siano”), as applied above to claim 1, and further in view of (“Sigworth”) as evidenced by US 2014/0121307 (“Cao”)
Considering Claim 16: The relevant teachings of Nakano and Siano are discussed above with respect to the obviousness rejection of claim 1.
Nakano does not expressly teach that the composition contains the “ester-bonded composite resin of a hydroxy group of cellulose and the polyolefin resin having a carboxy group and a crosslinked structure” of claim 16.  However, Sigworth teaches polyolefins functionalized with maleic anhydride that are “effective in improving mechanical strength properties, creep resistance, and water adsorption resistance of natural fiber-filled polyolefin composites.”  (Sigworth, ¶¶ 0006-0007, 0023).  Sigworth teaches that the functionalized polyolefin may be a functionalized polyethylene.  (Id. ¶ 0038).  Sigworth is analogous art because it is directed to the same field of endeavor as the claimed invention, namely cellulose-filled polyolefin materials.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the polyolefin functionalized with maleic anhydride of Sigworth to the composition of Nakano containing the unmodified polyolefin, and the motivation to have done so would have been, as Sigworth suggests, that polyolefins functionalized with maleic anhydride are “effective in improving mechanical strength properties, creep resistance, and water adsorption resistance of natural fiber-filled polyolefin composites.”  (Id. ¶ 0023).  According to the present specification and claims 9-11, the process of combining the components according to the method suggested by Nakano and Sigworth gives rise to the ester-bonded composite resin of a hydroxy group of cellulose and a polyolefin resin having a carboxy group and a crosslinked structure” of claim 16.  In further support of the examiner’s finding that the “ester-bonded” limitation is met by the prior art, the examiner points to evidentiary reference Cao which states that when maleated polyolefins are used as coupling agents in wood–polyolefin composites “the maleic anhydride groups can react with the hydroxyl groups on the surface of cellulosic fibers to form strong covalent ester linkages.”  (Cao, ¶ 0019).
Claims 9-12, 14, and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 3,962,157 (“Nakano”) in view of US 2007/0208110 (“Sigworth”) and EP0822223 (“Siano”), as evidenced by US 2014/0121307 (“Cao”).
Considering Claims 9-12: Nakano teaches a composition prepared by kneading a polyolefin, a peroxide, and wood powder at 170 to 190 °C and extruding the mixture.  (Nakano, col 4, lines 30-37).  Nakano teaches an example where the polyolefin is polyethylene and the peroxide is benzoyl peroxide.  (Id. col 5, Table 1, second row).  This example of Nakano is prepared from only the polyolefin, the wood powder, and the peroxide (i.e., compositions not prepared in the presence of maleic acid or another monomer).  The polyethylene of Nakano reads on the thermoplastic resin of claims 1 (as referred to in claim 9), 10, and 11.  The peroxide of Nakano reads on the organic peroxide of claim 1 (as referred to in claim 9).  The wood powder of Nakano reads on the cellulose of claims 1 (as referred to in claim 9) and 12.
Nakano teaches generally that it is suitable to prepare a composition containing 40 to 80 percent of the polyolefin and 20 to 60 percent of porous filler (i.e., wood powder).  (Id. col 2, lines 26-30; col 3, lines 7-12).  The amounts of polyolefin and wood powder taught by Nakano overlap with the range of claim 1 (as referred to in claim 9).
	Nakano teaches that the composition is shaped by extrusion molding or injection molding.  (Id. col 4, lines 15-21).
Nakano does not expressly teach that the composition contains the “ester-bonded composite resin of a hydroxy group of cellulose and a polyolefin resin having a carboxy group and a crosslinked structure” of claim 9.  The references also does not expressly teach that the structures is achieved from a mixture of modified and unmodified polyolefin, as recited by claims 10 and 11.  However, Sigworth teaches polyolefins functionalized with maleic anhydride that are “effective in improving mechanical strength properties, creep resistance, and water adsorption resistance of natural fiber-filled polyolefin composites.”  (Sigworth, ¶¶ 0006-0007, 0023).  Sigworth teaches that the functionalized polyolefin may be a functionalized polyethylene.  (Id. ¶ 0038).  Nakano and Sigworth are analogous art because they are directed to the same field of endeavor as the claimed invention, namely cellulose-filled polyolefin materials.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the polyolefin functionalized with maleic anhydride of Sigworth to the composition of Nakano containing the unmodified polyolefin, and the motivation to have done so would have been, as Sigworth suggests, that polyolefins functionalized with maleic anhydride are “effective in improving mechanical strength properties, creep resistance, and water adsorption resistance of natural fiber-filled polyolefin composites.”  (Id. ¶ 0023).  According to the present specification and claims 9-11, the process of combining the components according to the method suggested by Nakano and Sigworth gives rise to the ester-bonded composite resin of a hydroxy group of cellulose and a polyolefin resin having a carboxy group and a crosslinked structure” of claim 9.  In further support of the examiner’s finding that the “ester-bonded” limitation is met by the prior art, the examiner points to evidentiary reference Cao which states that when maleated polyolefins are used as coupling agents in wood–polyolefin composites “the maleic anhydride groups can react with the hydroxyl groups on the surface of cellulosic fibers to form strong covalent ester linkages.”  (Cao, ¶ 0019).
Nakano does not teach that the peroxide is one of the peroxides recited by claim 9.  However, Siano teaches an example of a reinforced polyolefin composition prepared by blending polypropylene, wood flour, dicumylperoxide, and maleic anhydride.  (Siano; Abstract, page 14, Example 1).  The dicumylperoxide of Siano reads on the dicumyl peroxide of claim 9.  Siano is analogous art because it is directed to the same field of endeavor as the claimed invention, namely cellulose-filled polyolefin materials.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the dicumyl peroxide of Siano as the peroxide in the composition of Nakano and the motivation to have done so would have been, as Siano suggests, that this radical initiator functions “to improve the rheological characteristics” of the polyolefin.  (Id. page 3, lines 48-57).
Nakano does not appear to teach an example composition containing 9.0 to 42 percent of a cellulose component.  However, Nakano teaches generally that it is suitable to prepare a composition containing 20 to 60 percent of the porous filler (i.e., wood powder).  (Id. col 2, lines 26-30; col 3, lines 7-12).  The amount of wood powder taught by Nakano overlaps with the claimed range.  In the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see MPEP § 2144.05(I).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the portion of the ranges taught by Nakano that overlaps with the claimed range, and the motivation to have done so would have been, as Nakano suggests, that the overlapping portion is a suitable range for the amount of cellulose filler relative to the amount of polyolefin.  (Nakano, col 2, lines 26-30; col 3, lines 7-12).
Nakano does not appear to teach an example where 5 to 70 parts of the wood powder (i.e., cellulose) is used based on 100 parts of the polyolefin.  However, Nakano teaches generally that it is suitable to prepare a composition containing 40 to 80 percent of the polyolefin and 20 to 60 percent of porous filler (i.e., wood powder).  (Id. col 2, lines 26-30; col 3, lines 7-12).  The amounts of polyolefin and wood powder taught by Nakano overlap with the claimed range.  In the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see MPEP § 2144.05(I).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the portion of the ranges taught by Nakano that overlaps with the claimed range, and the motivation to have done so would have been, as Nakano suggests, that the overlapping portion is a suitable range for the amount of cellulose filler relative to the amount of polyolefin.  (Nakano, col 2, lines 26-30; col 3, lines 7-12).
The references are silent as to the tensile strength of a molded body formed from the composition under the standard recited by claim 9.  However, the reference teaches a composition containing the claimed components in the claimed amounts prepared by a substantially similar process.  According to the original disclosure, a compound having the claimed components in the claimed amounts exhibits the tensile strength property of claim 9.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. the tensile strength of claim 9 measured under the standard recited by claim 9, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Considering Claim 14: Nakano teaches that the composition is shaped into “plates” that are 3 mm thick.  (Nakano, col 4, lines 30-36).  The plates of Nakano read on the film of claim 14.
Considering Claim 15: Nakano teaches that processing the polyolefin, filler (i.e., cellulose), and radical generating agent gives rise to “low molecular polymers capable of penetrating the microvoids of the filler.”  (Nakano, col 2, lines 1-11).  Nakano teaches that this reaction to produce the “low molecular polymers” is achieved by heating and kneading the composition.  (Id. col 4, lines 30-37).  Nakano also teaches examples where the composition subject to melting and kneading at high temperature includes maleic anhydride.  (Id. col 7, Table 2, rows 2-4).  One of ordinary skill in the art would reasonably expect that heating a polyolefin, maleic anhydride, and a peroxide (i.e., a radical generating agent), would give rise to some amount of polyolefin grafted with the maleic anhydride through a reaction.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim or claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) through 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5-14, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 7, 9-11, and 13-21 of copending Application No. 16/144,430 (claim set dated July 28, 2022) and, with respect to claims 1, 2, 4-8, 13, and 16, further in view of US Pat. 3,926,157 (“Nakano”) and EP0822223 (“Siano”).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claims 1 and 9: Claims 1, 14, 17 of the ’430 application teach a molded article prepared from a thermoplastic resin containing a polyethylene resin, cellulose, and an organic peroxide in the amounts recited by present claims 1 and 9.  Claim 7 of the ’430 application teaches that the polyethylene resin is a mixture of an anhydride-graft modified polyethylene resin and an unmodified polyethylene resin.  Claims 1 and 14 of the ’430 application teach the tensile strength property of present claims 1 and 9.  Claim 4 of the ’430 application teach peroxides that read on the peroxides of present claims 1 and 9.
	With respect to claim 1, the claims of the ’430 application do not appear to teach an additional polyolefin resin having a melt flow rate of 0.01 to 400 g/10 min.  However, in a similar context Nakano teaches that it is suitable to use mixtures of polypropylene and compatible materials as the base resin (Nakano, col 2, lines 15-26) and Siano, also in a similar context, teaches that it is effective to use a polypropylene base resin having a melt flow rate of 0.1 to 30 g/10 min (Siano, page 3, lines 29-31).  One of ordinary skill would have been motivated to incorporate the features taught by Nakano and Siano into the composition taught by the claims of the ’430 application because they are suitable and effective ways of preparing a wood powder/flour–polyolefin composite.
Considering Claims 2, 5-8, 10-14, and 16: The claims of the ’430 application substantially teach or suggest the limitations of dependent claims 2, 5-8, 10-14, and 16.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Declaration
The Declaration under 37 C.F.R. § 1.130(a) dated July 12, 2022, is sufficient to disqualify US 2019/0023882 (“Kim”) as prior art.  The prior art rejection based on Kim has been withdrawn.
Response to Arguments
Applicant’s arguments in the remarks dated July 12, 2022, have been fully considered, and the examiner responds as follows.
A) At page 8 of the remarks, applicant argues that the obviousness rejection of claim 1 should be withdrawn because Nakano does not teach the claimed melt flow rate.  This argument has been fully considered but is not found to be persuasive because the melt flow rate is taught by Siano at page 3, lines 29-31, as explained above in the obviousness rejection of claim 1.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Specifically, applicant broadened the scope of claim 9 in the amendment to include additional peroxide compounds.  This claim broadening amendment necessitated the new ground of rejection of claim 9 and the claims depending from claim 9.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy set forth in 37 C.F.R. § 1.136(a). 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill, whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767